Citation Nr: 0417021	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-17 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to June 
1985.

This appeal arose from a June 2002 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for fibromyalgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In August 2003, the veteran indicated that there existed 
additional medical evidence which was not part of the record 
on appeal.  She submitted three VA-Forms 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  One of those forms referred 
to the University of Michigan Hospital.  Accompanying  the 
form, however, was 57 pages of medical reports from that 
institution.  The veteran has not waived consideration of 
this evidence by the RO, and the Board is precluded from 
considering the evidence in the first instance without such a 
waiver. See Disabled American Veterans, et. al., v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1346-47 (Fed. Cir. 2003); 
38 C.F.R. § 20.1304 (2001).  Further, it is unclear, in light 
of the presence of many hundred pages of University of 
Michigan treatment records, including the 57 pages which were 
recently submitted, whether yet more records from that 
institution need to be obtained.  

The two other consent forms indicated treatment from 
facilities whose records are not currently part of the claims 
folder.  The Board believes that these records should be 
obtained before a final determination of the appeal is made.

Under the circumstances, this case will be REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

1.  VBA  should contact the veteran 
through her representative and ascertain 
whether any additional treatment records 
from the University of Michigan Hospital 
exist and are relevant to her claim.  If 
the veteran answers in the affirmative, 
VBA should contact the University of 
Michigan Hospital, 1500 E. Medical Center 
Drive, Ann Arbor, Michigan and request 
that they provide copies such treatment 
records.

2.  VBA must contact the Henry Ford 
Hospital, 2755 Carpenter Road, Ann Arbor, 
Michigan 48108 and request copies of the 
veteran's treatment records.

3.  VBA must contact the Health Partners 
West Clinic, 5100 Gamble Drive, St. Louis 
Park, Michigan 55416 and request copies 
of the veteran's treatment records.

4.  Once the above requested development 
has been completed, to the extent 
possible, and after having undertaken any 
additional evidentiary development it 
deems necessary, VBA should readjudicate 
the veteran's claim of entitlement to 
service connection for fibromyalgia.  If 
the claim remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and be given reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




